Per Curiam,
The master has found from the testimony in the case that the railroad track in question is a siding, and not an extension of the road of the company. This finding was approved by the learned judge of the court below, and there is no proper specification of error which covers this question.
The master has further found, as a conclusion of law, that the right to build such sidings as may be required for its business has not been forfeited or lost, because not exercised by the company within the period limited in the act for the location and construction of the road. It has never been doubted that when a railroad company has constructed its road within the period limited by law, it may subsequently construct, from time to time, such switches or sidings as may be necessary for the handling of its business and the operation of its road. Were it otherwise, it would be impossible for a railroad company to keep pace with the increasing demands of business, and to accommodate the public.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.-